UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


SAFIYA GHORI-AHMAD,

                       Plaintiff,

                 v.                                  Civil Action No. 12-00936 (BJR)

UNITED STATES COMMISSION ON                          MEMORANDUM OPINION
INTERNATIONAL RELIGIOUS
FREEDOM,

                       Defendant.


 GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR PARTIAL DISMISSAL

       This matter is before the Court on a motion for partial dismissal by Defendant, the United

States Commission on International Religious Freedom (hereinafter “USCIRF”).           See Def’s

Mot., Dkt. #9.    Plaintiff Safiya Ghori-Ahmad alleges discrimination and retaliation in violation

of the Congressional Accountability Act (“CAA”), 2 U.S.C. § 1301 et seq.         Ghori-Ahmad also

brings a claim for detrimental reliance.   USCIRF moves to dismiss the detrimental reliance

claim, the retaliation claim, and portions of Ghori-Ahmad’s discrimination claims under Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6).      Having reviewed the parties’ briefs together

with all other relevant materials, the Court now finds and rules as follows:

I.     BACKGROUND

       Ghori-Ahmad is a Muslim of Indian descent.         Compl. ¶¶ 3, 12.    On June 1, 2009,

USCIRF offered Ghori-Ahmad a position as South Asia Policy Analyst, which she accepted on

June 12, anticipating a start date of July 14.   Id. ¶¶ 29-30.   After accepting the offer

Ghori-Ahmad resigned from her then-current position.        Id. ¶ 31.   USCIRF, through its Acting

Executive Director Knox Thames, rescinded the job offer on July 1, 2009, and later offered
Ghori-Ahmad a 90-day position with USCIRF, which she accepted.           Id. ¶¶ 47, 58.

       On August 14, 2009, Ghori-Ahmad sought Equal Employment Opportunity (“EEO”)

counseling, and filed a formal complaint on September 17, 2009. Id. ¶ 81.        The EEO

counselor issued a Report of Investigation on March 10, 2010, and Ghori-Ahmad requested a

hearing with an administrative law judge (“ALJ”).       Id. ¶83.   The ALJ dismissed the complaint

on the ground that Title VII did not apply to USCIRF.      Shortly thereafter, Congress amended

the International Religious Freedom Act to extend the protections of the CAA (including its

incorporated anti-discrimination provisions) to USCIRF employees. See International

Religious Freedom Reform and Reauthorization Act (IRFRRA), Pub. L. No. 112-75, § 3, 125

Stat. 1271, 1273 (2011); 22 U.S.C. § 6432b(g).        On December 27, 2011, Ghori-Ahmad

requested counseling with the Office of Compliance as provided in the CAA dispute resolution

procedures, 2 U.S.C. §§ 1401-02.      Compl. ¶ 91.     The parties proceeded through mediation, as

required by 2 U.S.C. § 1403, and the mediation period ended on March 7, 2012.         Id. ¶ 92.

This action followed.

       Ghori-Ahmad alleges that USCIRF discriminated against her on the basis of her religion,

race, 1 and national origin when it rescinded the job offer.   Id. ¶¶ 96, 105.   USCIRF’s motion

does not address those discrimination claims.    Ghori-Ahmad also alleges that USCIRF

discriminated against her when it did not extend her 90-day position.     Id. ¶¶ 98, 107.   USCIRF

moves to dismiss this claim under Rule 12(b)(6), on the ground that Ghori-Ahmad was an

independent contractor during those 90 days and not covered by the CAA’s anti-discrimination

protections.   Def’s Mot. at 15-16.


1
  Ghori-Ahmad refers several times to “race/national origin” discrimination in her Complaint. Compl.
¶¶ 100, 109. She concedes that she referred only to national origin discrimination during the
administrative process. Pl’s Opp. at 10, n.3. Because she did not exhaust any race discrimination
claims, the Court will treat them as subsumed within the claim of national origin discrimination.


                                                  2
         Ghori-Ahmad also alleges that USCIRF retaliated against her EEO activity by isolating

her on the job, threatening to escort her from the building, downgrading her job duties,

withdrawing all recommendations for full time employment, and failing to renew or extend the

90-day position.    Compl. ¶¶ 114-15.    USCIRF moves to dismiss Ghori-Ahmad’s retaliation

claim under Rule 12(b)(6), on the ground that she was an independent contractor during the

90-day position, therefore not covered by the CAA.      Def’s Mot. at 27.   USCIRF also contends

that Ghori-Ahmad failed to allege any “materially adverse action.” Id.

         Finally, Ghori-Ahmad makes two claims of detrimental reliance: first, that she relied to

her detriment on USCIRF’s initial offer, by resigning her then-current position, and second, that

she accepted the 90-day position in reliance on a promise from Acting Director Knox Thames

that the temporary position would become permanent.       Compl. ¶ 119. USCIRF moves to

dismiss Ghori-Ahmad’s detrimental reliance claims under Rule 12(b)(1), asserting that this Court

lacks jurisdiction to hear a claim of detrimental reliance, and that Ghori-Ahmad did not exhaust

administrative procedures.    Def’s Mot. at 12-14.    USCIRF also argues that even if this Court

could exercise jurisdiction, Ghori-Ahmad has failed to state a claim because the CAA precludes

claims for detrimental reliance.   Id. at 14.



II.      LEGAL STANDARD

      A. Rule 12(b)(6)

         The purpose of a motion to dismiss pursuant to Rule 12(b)(6) is to test the sufficiency of

the allegations within the complaint. In re Interbank Fund Corp. Sec. Litig., 668 F. Supp. 2d

44, 47-48 (D.D.C. 2009) (citing Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).       The court

“must construe the allegations and facts in the complaint in the light most favorable to the




                                                  3
plaintiff and must grant the plaintiff the benefit of all inferences that can be derived from the

facts alleged.” Bailey v. Verizon Commc’ns, Inc., 544 F. Supp. 2d 33, 36 (D.D.C. 2008).

       To survive a Rule 12(b)(6) motion, the complaint must plead sufficient facts, taken as

true, to provide “plausible grounds” that discovery will reveal evidence to support the plaintiff’s

allegations.   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).     “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Aschroft v. Iqbal, 556 U.S.

662, 678 (2009).

   B. Rule 12(b)(1)

       When a party files a motion to dismiss for lack of subject-matter jurisdiction under Rule

12(b)(1), “the plaintiff[ ] bear[s] the burden of proving by a preponderance of the evidence that

the Court has subject matter jurisdiction.” Biton v. Palestinian Interim Self-Gov’t Auth., 310 F.

Supp. 2d 172, 176 (D.D.C. 2004).      The court must accept as true all factual allegations in the

complaint, but those allegations “will bear closer scrutiny in resolving a 12(b)(1) motion than in

resolving a 12(b)(6) motion for failure to state a claim.” Id. (internal quotations omitted).

Because subject-matter jurisdiction focuses on a court’s power to hear the plaintiff’s claim, a

Rule 12(b)(1) motion imposes on the court an affirmative obligation to ensure that it is acting

within the scope of its jurisdictional authority. Grand Lodge of Fraternal Order of Police v.

Ashcroft, 185 F. Supp. 2d 9, 13 (D.D.C. 2001).




                                                  4
III.    DISCUSSION

        A. USCIRF’s Motion to Dismiss Ghori-Ahmad’s Discrimination Claims is Denied

        USCIRF asserts that Ghori-Ahmad’s allegations, together with two documents USCIRF

submitted along with its motion, establish as a matter of law that Ghori-Ahmad worked as an

independent contractor during the 90-day position, and thus did not enjoy the anti-discrimination

protections of the CAA. 2 The facts alleged by Ghori-Ahmad render such a conclusion

premature.

        Section 3 of IRFRRA, titled “Application of Anti-Discrimination Laws,” provides that

“all employees of [USCIRF] shall be treated as employees whose pay is disbursed by the

Secretary of the Senate or the Chief Administrative Officer of the House of Representatives and

the Commission shall be treated as an employing office of the Senate or the House of


2
  USCIRF urges the Court to consider two documents attached as exhibits to the Defendant’s Partial
Motion to Dismiss, titled “Order for Supplies and Services” and “Scope of Work,” but the Court declines.
Generally, when deciding a motion to dismiss under Rule 12(b)(6), a court will consider only the facts
alleged in the complaint and any documents attached to or incorporated into the complaint. E.E.O.C. v.
St. Francis Xavier Parochial Sch., 117 F.3d 621, 624 (D.C. Cir. 1997). In some cases, a court may
consider documents upon which the plaintiff’s complaint “necessarily relies,” even if the defendant
produces the document in a motion to dismiss. Hinton v. Corr. Corp. of Am., 624 F. Supp. 2d 45, 46
(D.D.C. 2009); see also Marshall v. Honeywell Technology Solutions, Inc., 536 F. Supp. 2d 59, 65
(D.D.C. 2008) (“[W]here a document is referred to in the complaint and is central to the plaintiff’s claim,
such a document attached to the motion papers may be considered without converting the motion [to
dismiss] to one for summary judgment”). Here, Ghori-Ahmad did not incorporate these documents by
reference in the Complaint, and the Complaint in no way relies upon them. Unlike in the cases cited by
USCIRF, Ghori-Ahmad is not suing on these documents, or basing her claim on any rules or agreements
set forth therein. See Prince George’s Hosp. Ctr. v. Advantage Health Plan, Inc., 865 F. Supp. 2d 47, 51
(D.D.C. 2012) (permitting consideration of contractual documents that were “central to [plaintiff’s]
claims”); In re APA Assessment Fee Litig., 862 F. Supp. 2d 1, 8 (D.D.C. 2012) (reviewing membership
bylaws where “plaintiffs’ claim revolve[d] around whether payment of [a] special assessment was
required for membership”); Strumsky v. Washington Post Co., 842 F. Supp. 2d 215, 218 (D.D.C. 2012)
reconsideration denied, 922 F. Supp. 2d 96 (D.D.C. 2013) (reviewing benefit plan documents where
“plaintiff’s entire complaint centers on the retirement benefits that he contends he is entitled to receive”).
The Court also notes that even valid, integrated contractual agreements do not conclusively answer the
employee/independent contractor question – as Spirides itself held. See Spirides, 613 F.2d at 833
(rejecting the district courts “virtually exclusive reliance on the contract language as indicative of
appellant’s employment status” and requiring review of “all of the circumstances surrounding Spirides’
work relationship” in addition to the contract language). Nor does USCIRF request that the Court
convert its motion to one for summary judgment.


                                                      5
Representatives.” 22 U.S.C. § 6432b(g) (emphasis added).              The CAA extends the protections

of Title VII, among other laws, to “[a]ll personnel actions affecting covered employees,” 2

U.S.C. § 1311(a), and defines “covered employee” to include “an employee of” the Senate and

the House of Representatives.       2 U.S.C. §§ 1301(3), 1311(a) (emphasis added).           Combined, 22

U.S.C. § 6432b(g) and 2 U.S.C. § 1301 operate to bring “all of the employees of [USCIRF]”

within the protections of the CAA.

        Ghori-Ahmad does not dispute that the CAA, like Title VII, protects “employees” only,

not independent contractors.      The dispute lies in whether Ghori-Ahmad was an employee or an

independent contractor during her 90-day position at USCIRF.

        In Spirides v. Reinhardt, 613 F.2d 826, 831 (D.C. Cir. 1979), the D.C. Circuit explained

that distinguishing employees from independent contractors in Title VII cases involves “analysis

of the ‘economic realities’ of the work relationship.” The “most important factor” in this

analysis is “the extent of the employer’s right to control the means and manner of the worker’s

performance,” and where an employer has such right to control, “an employer/employee

relationship is likely to exist.” Id. at 831-32. Spirides also identifies eleven other factors that

bear on the economic realities of the relationship. 3 However, the court cautioned that

“[c]onsideration of all of the circumstances surrounding the work relationship is essential, and no

one factor is determinative.” Id. at 831; see also Redd v. Summers, 232 F.3d 933, 938 (D.C. Cir.

2000) (applying Spirides and separating the factors into four groups). To draw a distinction

3
   The other factors are: (1) the kind of occupation, with reference to whether the work usually is done
under the direction of a supervisor or is done by a specialist without supervision; (2) the skill required in
the particular occupation; (3) whether the employer or the individual in question furnishes the equipment
used and the place of work; (4) the length of time during which the individual has worked; (5) the method
of payment, whether by time or by the job; (6) the manner in which the work relationship is terminated,
i.e., by one or both parties, with or without notice and explanation; (7) whether annual leave is afforded;
(8) whether the work is an integral part of the business of the employer; (9) whether the worker
accumulates retirement benefits; (10) whether the employer pays social security taxes; and (11) the
intention of the parties. Spirides, 613 F.2d at 832.


                                                      6
between employees and independent contractors is a “relatively open-ended, fact-intensive

inquiry.” Konah v. District of Columbia, 815 F. Supp. 2d 61, 70 (D.D.C. 2011).

        At this stage it is unnecessary to undertake a comprehensive analysis of the Spirides factors

in order to decide USCIRF’s motion.      Nothing in the Spirides line of cases suggests that a

plaintiff must address all (or any) of the Spirides factors in order to survive a motion to dismiss.

Rather, at the pleading stage, Ghori-Ahmad need only plead factual content from which this

Court can reasonably infer that she was a USCIRF employee.        Iqbal, 556 U.S. at 678.    She has

done so.

        Ghori-Ahmad states that she “reported directly to Mr. Thames and a Senior Policy Analyst

and worked at their direction.” Compl. ¶ 58. She describes working at the USCIRF offices,

using USCIRF equipment. Id. She explains her job duties and characterizes them as “similar to”

those of a full-time policy analyst. Id. ¶ 59. According to her Complaint, she received

instructions to introduce herself as a member of USCIRF’s staff when representing the

organization, and was referred to as a member of the staff. Id. ¶ 60. Finally, Ghori-Ahmad

alleges that after her 90-day position ended, USCIRF assigned her duties to other staff members.

Id. ¶ 68.

        Ghori-Ahmad’s discrimination claims bear little resemblance to those in which a plaintiff

utterly fails to allege the existence of an employment relationship, or simply admits independent

contractor status. See, e.g., Palmer v. Napolitano, 867 F. Supp. 2d 120, (D.D.C. 2012) (“Given

that Plaintiff asserts that she was a contractor and does not claim to have been an employee in

either law or fact, that is the end of the matter”); Konah, 815 F. Supp. 2d at 70-71 (complaint did

not allege that plaintiff was an employee, or “put forth any facts that might allow the court to

conclude that the District was an employer under Spirides or Redd”). While USCIRF argues




                                                  7
cogently in support of the factors that would support Ghori-Ahmad’s being an independent

contractor, the Court concludes that the existing factual issues preclude dismissal.    Accordingly,

the Court denies USCIRF’s motion insofar as it seeks to dismiss Ghori-Ahmad’s discrimination

claims.

          B. USCIRF’s Motion to Dismiss Ghori-Ahmad’s Retaliation Claim is Denied

          USCIRF moves to dismiss Ghori-Ahmad’s retaliation claims on two grounds: first, that

Ghori-Ahmad was not a USCIRF employee at the time of her EEO complaint, and second, that

Ghori-Ahmad fails to allege a materially adverse action.     Def’s Mot. at 26-27.    As discussed

above, the question of employee vs. independent contractor remains unresolved at this point and

cannot justify dismissal. USCIRF’s contention that Ghori-Ahmad failed to allege any

materially adverse action presents a closer question, but Ghori-Ahmad has pleaded sufficient

facts concerning the alleged retaliation to survive a Rule 12(b)(6) motion to dismiss.

          To prevail on a retaliation claim, “a plaintiff must show that a reasonable employee

would have found the challenged action materially adverse,” meaning that the action “well might

have dissuaded a reasonable worker from making or supporting a charge of discrimination.”

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006) (quoting Rochon v. Gonzales,

438 F.3d 1211, 1219 (D.C. Cir. 2006)).      “[T]he significance of any given act of retaliation will

often depend upon the particular circumstances,” and “an act that would be immaterial in some

situations is material in others.” Burlington Northern, 548 U.S. at 69.     As the Supreme Court

succinctly explained: “Context matters.” Id.

          Ghori-Ahmad alleges that USCIRF management reduced her workload, gave her less

substantive assignments, diminished her opportunities to interact with USCIRF Commissioners,

caused her to be isolated from the rest of the staff, and threatened to escort her from the building.




                                                  8
Compl. ¶¶ 61-63, 114.     She also states that after learning of her EEO counseling, Acting

Director Knox Thames verbally withdrew his support for her conversion into a permanent

employee.    Id. ¶ 61.   Ghori-Ahmad did not receive a permanent position, nor did USCIRF

renew or extend her 90-day position. Id. ¶ 66.

       At this stage, Ghori-Ahmad need not establish that every action she alleges was in fact

materially adverse. The facts alleged in her Complaint plausibly demonstrate that at least some of

USCIRF’s actions would dissuade a reasonable employee from engaging in protected activity.

Some other actions would not be materially adverse without additional evidence of the context in

which they occurred, but that is not fatal to her claim.

       For example, threats of future harm or discipline are not generally actionable in this

Circuit. See Baloch v. Kempthorne, 550 F.3d 1191, 1199 (D.C. Cir. 2008) (“courts have been

unwilling to find adverse actions where the suspension is not actually served”). So the threat to

escort Ghori-Ahmad from the building would not qualify as materially adverse, nor would

Thames’s withdrawal of support, unless these actions resulted in some tangible harm. Similarly,

Ghori-Ahmad’s loss of opportunities to interact with Commissioners and coworkers might prove

nothing more than the “purely subjective injur[y]” to reputation and satisfaction the D.C. Circuit

rejected in Forkkio v. Powell, 306 F.3d 1127, 1130 (D.C. Cir. 2002). On the other hand, in some

contexts a forced isolation or curtailing of access to higher-ups can affect an employee’s future

prospects, as Ghori-Ahmad arguably implies. Compl. ¶ 115 (“But for her EEO complaint, Ms.

Gori-Ahmad [sic] would have continued to receive more substantive work and exposure to the

Commission and she would have received an extension of her temporary position and/or a

permanent position at USCIRF”); see also Burlington Northern, 548 U.S. at 69 (“excluding an

employee from a weekly training lunch that contributes significantly to the employee’s




                                                  9
professional advancement might well deter a reasonable employee from complaining about

discrimination”). More information would be needed for the isolation and loss of interaction

opportunities to qualify as materially adverse on their own.

       However, Ghori-Ahmad offers a clearer example of materially adverse action in alleging

that USCIRF reduced her workload and downgraded the quality of her assignments.         Such

allegations require precisely the kind of fact-bound contextual inquiry that the Supreme Court

prescribed in Burlington Northern. See Czekalski v. Peters, 475 F.3d 360, 365 (D.C. Cir. 2007)

(“Whether a particular reassignment of duties constitutes an adverse action for purposes of Title

VII is generally a jury question”). Changes in job duties and responsibilities are not actionable

where they cause a purely subjective harm to reputation or satisfaction, but may at a certain

magnitude become materially adverse. See id. at 364-65 (recognizing possible adverse action

where reassignment left plaintiff with “significantly different – and diminished – supervisory and

programmatic responsibilities”); Holcomb v. Powell, 433 F.3d 889, 902 (D.C. Cir. 2006) (finding

materially adverse action where “[t]he record include[d] uncontroverted testimony that

[Plaintiff’s] duties dramatically declined in both quantity and quality”). Ghori-Ahmad’s

pleadings suggest that she expected her temporary position to become permanent, based in some

part on her performance, but that the decline in quality and quantity of her assignments prevented

her from performing well enough secure a permanent position. Compl. ¶¶ 115, 121. The Court

cannot say that the proffered scenario, when placed in a complete factual context, could not

support a retaliation claim.

       In addition, Ghori-Ahmad contends that USCIRF retaliated against her by refusing to

renew, extend or convert her position to permanent.    While it appears that this Circuit has not

spoken directly to the question of whether nonrenewal of an employment contract can qualify as




                                                10
materially adverse action under Title VII, see Parker-Darby v. Dept. of Homeland Security, 869

F. Supp. 2d 17, 21 (D.D.C. 2012) (“Our Circuit has not yet ruled on whether the nonrenewal of a

term appointment can constitute an adverse action for purposes of Title VII and the ADEA”),

other circuits increasingly recognize such claims, see, e.g., Leibowitz v. Cornell Univ., 584 F.3d

487, 501 (2d Cir. 2009) (“An employee seeking a renewal of an employment contract, just like a

new applicant or a rehire after a layoff, suffers an adverse employment action when an

employment opportunity is denied and is protected from discrimination in connection with such

decisions”) (collecting cases); Wilkerson v. New Media Tech. Charter Sch. Inc., 522 F.3d 315,

320 (3d Cir. 2008) (“The failure to renew an employment arrangement, whether at-will or for a

limited period of time, is an employment action”); Carter v. Univ. of Toledo, 349 F.3d 269, 270–

71 (6th Cir. 2003) (recognizing failure to renew contract as adverse action); Minshall v. McGraw

Hill Broad. Co., 323 F.3d 1273, 1279–82 (10th Cir. 2003) (same); Mateu–Anderegg v. Sch. Dist.

of Whitefish Bay, 304 F.3d 618, 625 (7th Cir. 2002) (same); Kassaye v. Bryant Coll., 999 F.2d

603, 607 (1st Cir. 1993) (same). 4

        In light of the trend toward recognizing such claims in other circuits, the Court declines

4
  USCIRF cites two cases arising under civil service employment laws, Suzal v. Director, United States
Info. Agency, 32 F.3d 574 (D.C. Cir. 1994) and Nat’l Treasury Empls. Union v. U.S. Merit Systems
Protection Bd., 743 F.2d 895 (D.C. Cir. 1984). Suzal and Nat’l Treasury Employees concern the
definition of “adverse action” in a collective bargaining agreement, as it bears on the question of which
employment disputes can be sent to arbitration. See Suzal, 32 F.3d at 579-80 (holding that nonrenewal
of an appointment is not a “removal” under 5 U.S.C. § 7512, and thus not an “adverse action” as defined
in 5 U.S.C. § 7512); Nat’l Treasury Employees, 743 F.2d at 914-15 (laying off seasonal workers
according to the terms of their employment contract was not a “furlough,” and thus not an “adverse
action”). Both cases were decided by reference to 5 U.S.C. §7512, which does not purport to define
retaliation and is not applicable in this case. Whether nonrenewal qualifies as a “removal” or a
“furlough” under § 7512 has little relevance to whether USCIRF retaliated against Ghori-Ahmad in
violation of the CAA. Title VII contains a broad definition of retaliation, under which employers may
not “discriminate against” employees for engaging in protected activity. 42 U.S.C. § 2000e(3)(a). So,
the relevant question is whether an employer “discriminate[s] against” an employee by refusing to renew,
extend, or convert a temporary position. Under the Supreme Court’s formulation in Burlington
Northern, a nonrenewal of this type “well might dissuade” a reasonable employee from engaging in
protected activity, especially where the employer had previously represented that the employment
relationship would continue. Burlington Northern, 548 U.S. at 68.


                                                   11
USCIRF’s invitation to hold as a matter of law that nonrenewals fall beneath the “materially

adverse” threshold.    Accordingly, the Court denies USCIRF’s motion to dismiss

Ghori-Ahmad’s retaliation claim.

       C. USCIRF’s Motion to Dismiss Ghori-Ahmad’s Detrimental Reliance Claim is

            Granted

       USCIRF argues that this Court lacks jurisdiction over Ghori-Ahmad’s detrimental

reliance claim on the ground that the CAA grants the district court jurisdiction only over claims

that arise under that statute, and the CAA provides no right of action for detrimental reliance and

precludes detrimental reliance claims.    Def’s Mot. at 12.    USCIRF also contends that the CAA

does not waive sovereign immunity, and that Ghori-Ahmad failed to exhaust her administrative

remedies with respect to the detrimental reliance claim. Id. at 12-15.

       Ghori-Ahmad pleaded jurisdiction under the CAA, 2 U.S.C. § 1408, and under Section 3

of the IRFRRA, 22 U.S.C. § 6432b.        She concedes that her detrimental reliance claim does not

arise under the CAA.    Pl’s Opp. at 31, n.16.   Rather, it sounds in contract.   Neither the CAA

nor the IRFRRA provide any basis for exercising jurisdiction over a claim for detrimental

reliance.   Nevertheless, Ghori-Ahmad suggests that the Court could exercise supplemental

jurisdiction over her detrimental reliance claim, id. at 29.   The Court declines to do so.

       The D.C. Circuit has suggested in dicta that a court might exercise supplemental

jurisdiction over claims otherwise properly before the Federal Court of Claims.      See Rochon v.

Gonzales, 438 F.3d 1211, 1215 (D.C. Cir. 2006).        However, it appears that no court has taken

up this suggestion. See, e.g., Henderson v. Shinseki, 4:09-CV-188-A, 2009 WL 4931391 (N.D.

Tex. Dec. 21, 2009) (“declin[ing] the opportunity to be the first” court to avail itself of Rochon’s

supplemental jurisdiction option).    After Rochon, this Circuit re-emphasized in Greenhill v.




                                                  12
Spillings, 482 F.3d 569, 572 (D.C. Cir. 2007) that the Federal Court of Claims has exclusive

jurisdiction over contract claims of $10,000 or more.

         Furthermore, the CAA (like Title VII) was intended to be a “comprehensive procedural

and remedial scheme.”      Hensley v. Office of Architect of the Capitol, 806 F. Supp. 2d 86, 92

(D.D.C. 2011).      And indeed, Ghori-Ahmad’s CAA claims would provide all the relief she seeks

in her detrimental reliance claim. In short, the detrimental reliance claim is redundant and does

not warrant the exercise of supplemental jurisdiction by this Court.   See United Mine Workers

of Am. v. Gibbs, 383 U.S. 715, 726 (1966) (describing pendent jurisdiction as a “doctrine of

discretion”).     The Court grants USCIRF’s motion to dismiss Ghori-Ahmad’s detrimental

reliance claim.



IV.      CONCLUSION

         THEREFORE, it is, hereby, ORDERED:

      1) Defendant’s Motion to Dismiss is DENIED as to Counts I, II, and III;


      2) Defendant’s Motion to Dismiss is GRANTED as to Count IV.


         A separate Order consistent with this Memorandum Opinion shall be issued.

         September 17, 2013




                                                      BARBARA J. ROTHSTEIN
                                                      UNITED STATES DISTRICT JUDGE




                                                 13